Case 5:19-cv-00232-FB-ESC Document 1-2 Filed 03/08/19 Page 1 of 38

EXHIBIT
A

 
Case 5:19-cv-00232-FB-ESC

Document 1-2 Filed 03/08/19 Page 2 of 38

 

 

Case #2019CI01653

Name: STEPHEN GRANT

 

Date Filed : 1/25/2019

 

Case Status : PENDING

—

itigant Type ; PLAINTIFF
Court : 150

Docket Type : DEBT/CONTRACT

 

Business Name : 2019C101653
Style : STEPHEN GRANT ETAL

Style (2) : vs EVEREST REINSURANCE ETAL

1/2

 

 
Case 5:19-cv-00232-FB-ESC Document 1-2 Filed 03/08/19 Page 3 of 38

Case History

Currently viewing all records

 

 

 

 

 

Sequence Date Filed Description
po0008~—~S~S«S TDI. «~S~SCRIGINAL ANSWER
EVEREST REINSURANCE COMPANY AND AFFIRMAT
IVE DEFENSES
PO000S _ "2/21 /201 REQUEST FOR SERVICE AND PROCESS.
P00004 9/20/2019 RETURN OF SERVICE OF
EVEREST REINSURANCE
500003 1/31/2019 CITATION
ALLIED NATIONAL INC
ISSUED: 1/31/2019
500002 1/31/2019 - CITATION
HEALTH PLAN INTERMEDIARIES HOLDINGS LLC
_ ISSUED: 1/31/2019
$0001 1731/2019 ~ CITATION
EVEREST REINSURANCE
ISSUED: 1/31/2019 RECEIVED: 1/29/2019
"EXECUTED: 2/8/2019 RETURNED: 2/19/2019
00003 1/25/201 a "SERVICE ASSIGNED To CLERK 2
Pooo02 1/25/2019 "PETITION
P0000] 1/25/2019 JURY FEE PAID

al2

 

 

 

 
Case 5:19-cv-00232-FB-ESC Document 1-2 Filed 03/08/19 Page 4 of 38

EXHIBIT

 
Case 5:19-cv-00232-FB-ESC Document 1-2 Filed 03/08/19 Page 5 of 38

FILED ": '

2/21/2019 9:55 AM

Mary Angie Garcia

Bexar County District Clerk
Accepted By: Maria Jackson

Cause Number: 20190101653

 

District Court : 150th

Mary Angie Garcia
Bexar County District Clerk

Request for Process

Style: Stephen Grant and Mary Grant Vs. Everest Relnsurance, Health Plan Intermediaries Holdings, LLC ditva Health Insurance Innovations, Gir,

 

Request the following process: (Please check all that Apply)

(Ml Citation [_] Notice (] Temporary Restraining Order [_]| Notice of Application for Protective Order
[lTemporary Protective Order [_] Precept with hearing [_]Precept without a hearing L_]Writ of Attachment
[]writ of Habeas Corpus [_] Writ of Garnishment [_]Writ of Sequestration (_]Capias [_] Other:

1,

Name: Health Plan Intermediaries Holdings, LLC d/b/a Health Insurance Innovations

Registered Agent/By Serving: Commissioner of Insurance

Address 333 Guadalupe St., Austin, Texas 78701. HPI's mailing address is 15438 N, Florida Ave., Ste. 201, Tampa, FL 33613

Service Typ 2 (Check One) (_lPrivate Process CL] Sheriff [leonmissioner of Insurance Cl SA Express News Lyrae Beat [courthouse Door
L] Certified Mail L Registered Mail Clout of County C Secretary of State C] Constable Pct __

2. (Pet. 3 serves process countywide)
Name:

Registered Agent/By Serving:
Address

Service Type: (check one) [_]Private Process C]snerg¢ [_] Commissioner of Insurance [_] $A Express News {_] Hart Beatl_] Courthouse Door
, | Certified Mail CI Registered Mail C] Out of County C | secretary of State CO Constable Pet_

3. , (Pet. 3 serves process countywide)

Name:

Registered Agent/By Serving:
Address

Service Type: (Check One) |__|Private Process L] Sheriff C] Commisstoner of Insurance [_] SA Express News _] Hart Beat|_] CourthouseDoor
(_Icertified Mail CJ Registered Mail CI Out of County LJ Secretary of State CJ Constable Pet___

 

 

 

 

 

 

 

 

 

 

 

4, (Pet, 3 serves process countywide)

Name:

Registered Agent/By Serving:

Address

Service Type: (Check One) L_ Private Process Cl sherigt | Commissioner of Insurance [-]s4 Express News CL] Hart Beatl_] Courthouse Door

L] Certified Mail CI Registered Mail L] Out of County C] Secretary of State O Constable Pet ___
(Pet. 3 serves process countywide)

Title of Document/Pleading to be Attached to Process: Plaintiffs’ Original Petition and Requests for Disclosure

 

Name of Attorney/Pro se: Cassandra Pruski Bar Number: 24083690

Address: 777. Sonterra Blvd., Ste, 320 Phone Number: 210-404-1320
San Antonio, Texas 78258 .

Attorney for Plaintiff _* Defendant Other

 

 

 

   
    
         

IS I oar aden

ED.UP WITHIN 14 BUSINESS DAYS, SERVI BE DESTROYED»
Case Number: 2019C101653 Document Type: ENTIRE FILE Page 18 of 32

 
Case 5:19-cv-00232-FB-ESC Document 1-2 Filed 03/08/19 Page 6 of 38

EXHIBIT

 
FILED ‘«

Case 5:19-cv-00232-FB-ESC Document 1-2 Filed 03/08/19 Page 7 of 38

1/25/2019 3:27 PM 3 CITS PPS COI/ 1 CIT PPS - SAC 2

Mary Angie Garcia
Bexar County District Clerk

W/ JD

Accepted By: Victoria Angeles

CAUSE NO. __ 20190101653 |

STEPHEN GRANT AND
MARY GRANT

Plaintiffs

Vv.

 

§
§
§
§
§
§
§
EVEREST REINSURANCE, §
HEALTH PLAN INTERMEDIARIES §
HOLDINGS, LLC D/B/A HEALTH §
INSURANCE INNOVATIONS, and §
ALLIED NATIONAL, INC. §
§
§

Defendant

BEXAR COUNTY, TEXAS

PLAINTIFFS’ ORIGINAL PETITION AND REQUESTS FOR DISCLOSURE

 

TO THE HONORABLE JUDGE OF SAID COURT:

Plaintiffs, STEPHEN GRANT and MARY GRANT, file this original petition
complaining of Defendants, Everest Reinsurance, Health Plan Intermediaries Holdings,
LLC d/b/a Health Insurance Innovations, and Allied National, Inc., in which Plaintiffs
are seeking monetary relief of over $1,000,000. In support of this petition, Plaintiffs
would show this honorable court as follows:

I. Parties, Venue, and Discovery Level

Plaintiffs, Stephen and Mary Grant, are domiciled in Bexar County, Texas.

Defendant, Everest Reinsurance Company (hereinafter “Everest”), is a foreign
Company doing business in Texas and can be served with process by serving its
registered agent, Corporation Service, 211 E 7% St., Ste. 620, Austin, Texas 78701-3218.

Defendant, Health Plan Intermediaries Holdings, LLC d/b/a Health Insurance

Innovations (hereinafter “HPI”), is a foreign company doing business in Texas that can

Case Number: 2019C101653 DocunsabLYRDENSIRE FILE Page 5 of 32

 
Case 5:19-cv-00232-FB-ESC Document 1-2 Filed 03/08/19 Page 8 of 38

be served with process by serving the Commissioner of Insurance at 333 Guadalupe St.,

a)
‘

soos SAY
Austin, Texas 78701. HPI’s mailing address is 15438 N. Florida Ave., Ste. 2 2S OF 8 te
. “Ge

  

Box 29189, Kansas City, Missouri 64152-0489.
| The venue of this case is proper in Bexar County, Texas under Sections 15.002

and 15.032 of the Texas Civil Practices and Remedies Code and Section 17.56 of the
Deceptive Trade Practices-Consumer Protection Act (hereafter the "DTPA").

Plaintiffs intend to conduct discovery in this case under Level 3 pursuant to Rule
190.4 of the Texas Rules of Civil Procedure.

II. Agency and Respondeat Superior

Whenever in this petition it is alleged that the Defendants did any act or thing, it
is meant that Defendants or its agents, officers, servants, employees, or representatives
did such act or thing. They were also done with the full authorization or ratification of
Defendants or done in the normal routine, course and scope of the agency or
employment of Defendants or its agents, officers, servants, employees, or
representatives.

III. Conditions Precedent
All conditions precedent to recovery have occurred or been performed.
IV. Facts of the Case

On December 15, 2016, Plaintiffs purchased medical insurance from Everest

(Certificate No. EVT0157220) to cover their family’s health care needs. Mrs. Grant

purchased this policy over the phone through Everest’s third party administrator, HPI

Case Number: 2019C101653 Docunpeyb bYBeFYZIRE FILE Page 6 of 32

 
Case 5:19-cv-00232-FB-ESC Document 1-2 Filed 03/08/19 Page 9 of 38

and its agent, David Bromberg, to take effect on January 1, 2017. In order to purchase

  

Question No. 4:

  

“Within the last 5 years has any applicant been diagnosed with, receive
treatment, abnormal test results, medication, consultation for, or had
symptoms of: Insulin or medication dependent diabetes except gestational
(diabetes does not apply to residents of DC), stroke, transient ischemic
attack (TIA), cancer or tumor except basal cell skin ‘cancer, Crohn’s
disease, ulcerative colitis, rheumatoid arthritis, systemic lupus, chronic
obstructive pulmonary disease (COPD), emphysema, cystic fibrosis,
hepatitis C, multiple sclerosis, muscular dystrophy, alcohol or drug abuse,
bipolar disorder or schizophrenia; hospitalization for mental disorder, an
eating disorder; or any diseases or disorders of the following: liver, kidney,
blood, pancreas, lung, brain, heart or circulatory including heart attack or
catheterization?”

Mrs. Grant informed Bromberg that her husband, Stephen Grant, had previously
been treated for a heart condition that was not indicated in the first portion of the
question, but was never hospitalized as questioned in the second portion. Bromberg
responded by stating that the information she was providing did not meet the question
criteria and would not require a “yes” reply to the question. Mrs. Grant did not have the
enrollment form in front of her to properly review and interpret the questions as they
were being asked. As a result, Mrs. Grant relied on Bromberg for guidance in responding
to these questions. When question no. 4 was read, Mrs. Grant interpreted it as a two
part question. Bromberg also interpreted the question in the same manner, as a two part
question, and they both agreed the correct response was “NO.”

On May 2, 2017, Mr. Grant was rushed to the emergency room, which resulted in

treatments for Cardiac Arrhythmia. These claims were submitted to Everest’s claim

Case Number: 2019C101653 Docunpenh BYR FABIRE FILE Page 7 of 32

 
Case 5:19-cv-00232-FB-ESC Document 1-2 Filed 03/08/19 Page 10 of 38

manager, Allied, for payment. Once submitted, Everest conducted an investigation on

   

null and void as of January 1, 2017.

HPI further stated in the letter that the policy had been rescinded based on a
comparison of the application responses to information received during the processing
of the medical claims, specifically, the response to question no. 4 of the Group Short
Term Medical Plan Insurance Enrollment Form. Everest claimed that the information
provided by Mrs. Grant was a misrepresentation of facts in that Mrs. Grant had
responded “No” to question no. 4 when it should have been “Yes.” Everest stated that
during the investigation, it was determined that Mr. Grant had previous treatment for
his heart and as a result Everest was misled into approving coverage to the Grants. HPI
informed the Grants that had Mrs. Grant accurately responded to questions no. 4 the
Short-Term Medical Policy would not have been approved.

On April 24, 2018, Mr. Grant sent an appeal letter to Everest requesting that it
formally reinstate his coverage and pay the bills owed under the insurance policy. Mr.
Grant stated that Everest had rescinded the policy based on one question (no. 4) off the
initial application even though Everest’s salesperson was the individual who walked
them through the questions and interpreted question no. 4 as a two part question. Both

parties interpreted the question as follows:

Case Number: 20190101653 Docunqsnb BYAPOFYRIRE FILE Page 8 of 32

 
Case 5:19-cv-00232-FB-ESC Document 1-2 Filed 03/08/19 Page 11 of 38

PART ONE

 

(diabetes does not apply to residents of DC), stroke, transient isthemitc+.-+""
attack (TIA), cancer or tumor except basal cell skin cancer, Crohn’s ”
disease, ulcerative colitis, rheumatoid arthritis, systemic lupus, chronic
obstructive pulmonary disease (COPD), emphysema, cystic fibrosis,
hepatitis C, multiple sclerosis, muscular dystrophy, alcohol or drug abuse,
bipolar disorder or schizophrenia;

Mr. Grant stated the response to this portion of the question was “NO.”

PART TWO

“hospitalization for mental disorder, an eating disorder; or any diseases or

disorders of the following: liver, kidney, blood, pancreas, lung, brain, heart

or circulatory including heart attack or catheterization?”

Mr. Grant stated the response to this portion of the question was also “NO.”

Mr, Grant further informed Everest that they had answered the application
questions truthfully and paid their premiums on time. The Grants demanded that
Everest live up to its commitments as outlined in the terms of their agreement and pay
the covered claims. Mr. Grant did not receive any response to his appeal letter and
began to reach out leaving multiple messages with Everest, Allied, and HPI requesting
they call to discuss the rescission and his letter. On July 12, 2018, Mr. Grant received an
email from Eric Berg of Everest acknowledging his voicemails and appeal. Mr. Berg

stated that Everest, HPI, and Allied had no record of having received the appeal letter

and requested a courtesy copy of the letter. Mr. Grant sent Berg the appeal letter with

Case Number: 2019C101653 Docunpeab WR FHISIRE FILE Page 9 of 32

 
Case 5:19-cv-00232-FB-ESC Document 1-2 Filed 03/08/19 Page 12 of 38

proof of delivery. On July 16, 2018, Berg informed Mr. Grant that the letter had been

ESS

reviewed and Everest had determined to uphold the rescission stating that thy gaSireleh, |
Shen

es :
sna. flaw, e s20#
3B, 15g

verbiage in the application in that it was confusing verbiage used to capture the-mast

          
   
 

* “ ” « “ ™
question no. 4 should have been “Yes. :

Mr. Grant responded to Berg and stated that he believed there

new client premium revenue but still give Everest the opportunity to deny large uns
or rescind coverage. Mr. Grant further stated that Everest’s claim that they did not
reasonably interpret question no. 4 was invalid and offered text readability consensus

‘results to Everest. These assessments also included charts which show the average US
grade level and the level needed to understand question no. 4. These results indicated
that the education level required reading and understanding of the critical question, far
exceeded the average education level in the US. Mr. Grant stated that it was impossible
to comprehend why any company would make such an important question so incredibly
complex. He further informed Berg that his September and December surgeries could
have easily waited until January giving him an opportunity to purchase different
insurance had he known of Everest’s unwillingness to honor its obligation to pay these
claims.

On September 6, 2018, Mr. Grant sent Berg an email requesting a full copy of the
policy and a copy of the audio file made during the sale of the insurance. At the time of
the call, Plaintiffs were advised that the line was being recorded when Plaintiffs
answered the Group Short Term Medical Plan Insurance Enrollment Form for eligibility
to obtain short term medical insurance over the phone on December 15, 2016. Berg
responded the following day and provided a copy of the policy and told Plaintiffs that

they did not have a copy of any recording of the call. On September 8, 2018, Mrs. Grant

Case Number: 2019C101653 Doounpsnt ByBeOFYZIRE FILE Page 10 of 32

 
Case 5:19-cv-00232-FB-ESC Document 1-2 Filed 03/08/19 Page 13 of 38

sent an additional email to Allied requesting a copy of the policy and a copy of the a audio

 

V. Cause of Action for Breach of Contract

According to the insurance policy that Plaintiffs purchased, Everest had the duty
to pay Plaintiffs policy benefits for the medical claims made on Plaintiffs’ medical
insurance plan.

Everest and its adjusters have breached this contractual obligation and the
subject insurance policy by failing to pay Plaintiffs policy benefits for the cost for
services provided. Everest and its adjusters have also breached the contractual
provisions on timely investigating, adjusting, and paying Plaintiffs’ medical bills on the
insurance claim. As a result of these breaches of contract, Plaintiffs have suffered the
damages that are described in this petition.

VI. Causes of Action for Violation of Chapter 542 of the Insurance Code

Everest and its adjuster's conduct that is described in this petition violates
Chapter 542 of the Texas Insurance Code. Within 15 days after the receipt of
either actual or written notice of Plaintiffs’ medical claim, Everest and ‘its
adjusters did not request from Plaintiffs any items, statements, and forms that it
reasonably believed at that time would be required from Plaintiffs for its claim. As
a result, Everest and its adjusters have violated Chapter 542 by failing to
accept or reject Plaintiffs’ claim in writing within 36 days after receiving either

actual or written notice of its claim. Everest and its adjusters have also violated

Case Number: 2019C101653 DocunpPAb EYP RO FAISIRE FILE Page 11 of 32

 
Case 5:19-cv-00232-FB-ESC Document 1-2 Filed 03/08/19 Page 14 of 38

Section 542.058 by failing to properly pay Plaintiffs’ claim within 75 days | after it

542 of the Texas Insurance Code.

 

VII. DTPA Causes of Action
Plaintiffs incorporate all the allegations in this petition for these causes of action
against Defendants under the provisions of the DTPA. Plaintiffs have met all conditions
precedent to bringing these causes of action against Defendants. Specifically,
Defendants’ violations of the DTPA include, without limitation, the following matters:

A. By its acts, omissions, failures, and conduct that are described in this
petition, Defendants have violated Sections 17.46(b)(5), (7), (12), and (20) of
the DTPA. In this respect, Defendants’ violations include, without limitation,
(4) its unreasonable delays in the investigation, adjustment and resolution
of Plaintiffs’ claim, (2) its failure to properly investigate Plaintiffs’ claim, and
(3) Defendants failure to pay for the services provided to Mr. Grant on which
Defendants’ liability had become reasonably clear;

B. As described in this petition, Defendants represented to Plaintiffs that the
subject insurance policy and its adjusting and investigative services had
characteristics or benefits that it did not have, which gives Plaintiffs the right
to recover under Section 17.46(b)(5) of the DTPA;

C. As described in this petition, Defendants represented to Plaintiffs that the
subject insurance policy and its adjusting and investigative services were of a
particular standard, quality, or grade when they were of another in violation
of Section 17.46(b)(7) of the DTPA;

D. As described in this petition, Defendants represented to Plaintiffs that the
subject insurance policy and its adjusting and investigative services conferred
or involved rights, remedies, or obligations that they did not have, which gives
Plaintiffs the right to recover under Section 17.46 (b)(12) if the DTPA;

E. By representing that Defendants would pay to provide medical coverage
and then not doing so, Defendants have violated Sections 17.46(b)(S), (7), and
(12) of the DTPA;

Case Number: 2019C101653 Docunpesib bYBeo FY SIRE FILE Page 12 of 32

 
Case 5:19-cv-00232-FB-ESC Document 1-2 Filed 03/08/19 Page 15 of 38

F, Defendants have breached an express warranty in that Plaintiffs medical
coverage would be covered under the subject insurance policy. This

   
 

 
  
  

 

ablex: ly
ideexper} fo
a grossly unfair degree. Defendants’ unconscionable conductjgr 5 Blank
the right to relief under Section 17.SO(a)(3) of the DTPA; and‘ ,

' y*
Fonexed

H. Defendants’ conduct, acts, omissions, and failures, as described in’ this
petition, are unfair practices in the business of insurance in violation of
Section 17.SO(a)(4) of the DTPA.
All of the above-described acts, omissions, and failures of Defendants are a
producing cause of Plaintiffs’ damages that are described in this petition.
VIII. Causes of Action for Unfair Insurance Practices
Plaintiffs incorporate all the allegations in this petition for these causes of action
against Defendants under the Texas Insurance Code. Plaintiffs have satisfied all
conditions precedent to bringing these causes of action. By its acts, omissions, failures,
and conduct Defendants have engaged in unfair and deceptive acts or practices in the
business of insurance in violation of Chapter 541 of the Texas Insurance Code. Such
violations include, without limitation, all the conduct described in this petition plus
these Defendants’ failure to properly investigate Plaintiffs’ medical claim. They also
include Defendants’ unreasonable delays in the investigation, adjustment, and
resolution of Plaintiffs medical claim and its failure to pay for the medical bills on which
its liability had become reasonably clear. They further include Defendants’ use of biased
adjusters to obtain result-oriented decisions to assist the insurer in denying Plaintiffs

medical insurance claim. In addition, Defendants failed to look for coverage and give

Plaintiffs the benefit of the doubt. Specifically, Defendants are guilty of the following

unfair insurance practices:

Case Number: 20190101653 Docunpenb Lee EYRIRE FILE Page 13 of 32

 
Case 5:19-cv-00232-FB-ESC Document 1-2 Filed 03/08/19 Page 16 of 38

A. Engaging in false, misleading, and deceptive acts or practices in the business
of insurance in this case; FEEL

4 Un og
D. Failing to attempt in good faith to effectuate a prompt, fair, Bad equitable

settlement of Plaintiffs’ claim on which Defendants’ liability has becomes”
reasonably clear;

B. Engaging in unfair claims settlement practices;

  

‘

C, Misrepresenting to Plaintiffs pertinent facts or policy provis{ai
the coverage at issue;

 

E. Failing to affirm or deny coverage of Plaintiffs’ claim within a reasonable
time;

F, Refusing to properly pay Plaintiffs’ claim without conducting a reasonable
investigation with respect to the claim by conducting a sham investigation
that ignored and excluded damage form the subject storm; and

G. Failing to provide promptly to a policyholder a reasonable explanation of the
basis in the insurance policy, in relation to the facts or applicable law, for the
denial of a claim or for the offer of a compromise settlement.

Defendants have also breached the Texas Insurance Code when it breached its
duty of good faith and fair dealing. Defendants’ conduct as described herein has resulted
in Plaintiffs’ damages that are described in this petition.

IX. Cause of Action for Breach of Duty of Good Faith and Fair Dealing

Plaintiffs incorporate all the allegations of the preceding paragraphs for this
cause of action. By its acts, omissions, failures, and conduct, Everest has breached its
common law duty of good faith and fair dealing by partially denying Plaintiffs’ medical
insurance claim without any reasonable basis and by failing to conduct a reasonable
investigation to determine whether there was a reasonable basis for its denial. Everest

has also breached its duty by unreasonably delaying payment of Plaintiffs’ medical claim

and by failing to settle Plaintiffs’ medical claim because Everest and its adjusters knew

Case Number: 20190101653 Docupentd WRF GANIGRE FILE Page 14 of 32

 
Case 5:19-cv-00232-FB-ESC Document 1-2 Filed 03/08/19 Page 17 of 38

or should have known that it was reasonably clear that the claim was covered. This

gen
conduct of Everest and its adjusters are the proximate cause of Plaintiffs’ daa HF Sa

asters
gets

 

 
 
 

 

oh h

X. Waiver and Estoppel a “Se

oS le7's

Defendants have waived and are estopped from asserting},4mn' fénses, : =
Y aes

conditions, exclusions, or exceptions to coverage not contained in ay iow

rights or denial letters previously sent to Plaintiffs.
XI. Damages
The above described conduct of Defendants have caused Plaintiffs’ damages,
which include, without limitation, the unpaid cost to the medical providers for the
services provided to Mr. Grant in an amount exceeding $914,912, and any investigative
fees incurred during the claim process. Plaintiffs are also entitled to recover the unpaid
amount plus an eighteen percent per annum interest on that amount and on all other
untimely payments against Everest as damages under Section 542.060 of the Texas

Insurance Code. All the damages described in this petition are within the jurisdictional

limits of the Court.
XII. Additional Damages
Defendants have also "knowingly" and “intentionally” committed deceptive trade
practices and unfair insurance practices as those terms are defined in the applicable
statutes. As a result, Plaintiffs are entitled to additional damages under Section
17.50(b)(1) of the DTPA and Chapter 541 of the Texas Insurance Code.
XIII. Exemplary Damages
Everest’s breach of its duty of good faith and fair dealing owed to Plaintiffs was
done intentionally and with “malice” and “gross negligence” as those terms are defined

in Chapter 41 of the Texas Civil Practice and Remedies Code. These violations by

Case Number: 2019C101653 Docurpens d ypedf{QRE FILE Page 15 of 32

 
Case 5:19-cv-00232-FB-ESC Document 1-2 Filed 03/08/19 Page 18 of 38

Everest are the type of conduct that the State of Texas protects its citizens against by the

others similarly situated from committing similar acts in the future.

 

XIV. Attorney’s Fees

As a result of Defendants’ conduct that is described in this petition, Plaintiffs
have been forced to retain the undersigned attorneys to prosecute this action and has
agreed to pay reasonable attorney’s fees. Plaintiffs are entitled to recover these
attorney's fees under Chapter 38 of the Texas Civil Practices and Remedies Code;
Chapters 541 and 542 of the Texas Insurance Code; and Section 17.50 of the DTPA.

XV. Rule 194 Requests for Disclosure

Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendants are
requested to disclose, within 50 days of service of this request, the information or
material described in Rule 194.2(a) through (I).

WHEREFORE, PREMISES CONSIDERED, Plaintiffs request a trial by jury and
also requests that Defendants be cited to appear and answer, and on final hearing, the
court award Plaintiffs a judgment against Defendant for the following:

1. Actual damages, economic, additional, and exemplary damages in an amount

within the jurisdictional limits of the court;

Reasonable attorney’s fees through trial and on appeal;

Eighteen percent per annum interest on late or unpaid policy benefits
pursuant to Chapter 542 of Texas Insurance Code.

Pre~judgment and post-judgment interest as provided by law;

Costs of court; and

Such other and further relief to which Plaintiffs may be justly entitled.

wr

AAS

Case Number: 2019C101653 Docupery d yer'gg GRE FILE Page 16 of 32

 
Case 5:19-cv-00232-FB-ESC Document 1-2 Filed 03/08/19 Page 19 of 38

Respectfully Submitted,

      
  
   
  

Loree & Lipscomb Bey

The Terrace at Con a Kee
777 E. Sonterra Bly Oh
San Antonio,  igegie ; Sy
Telephone: (210) 404-132 i282
Facsimile: (210) 4 4rrgu og

e *
. ’
Trew ee®

By: /s/ Cassandra Pruski
Robert W. Loree
State Bar No. 12579200

rob@lhlawfirm.com
Cassandra Pruski

State Bar No. 24083690
cassie@lhlawfirm.com

Attorneys for Plaintiffs

Case Number: 2019C101653 Document d yepidf TYRE FILE Page 17 of 32

 
Case 5:19-cv-00232-FB-ESC Document 1-2 Filed 03/08/19 Page 20 of 38

EXHIBIT
D

 
FILED"

Case 5:19-cv-00232-FB-ESC Document 1-2 Filed 03/08/19 Page 21 of 38

3/7/2019 2:35 PM

Mary Angie Garcia

Bexar County District Clerk
Accepted By: Alexandra Johnson

CAUSE NO, 2019C101653
STEPHEN GRANT and MARY GRANT

Plaintiffs
v.

PLAN INTERMEDIARIES HOLDINGS,
LLC d/b/a HEALTH INSURANCE
INNOVATIONS, and ALLIED
NATIONAL, INC.

 

§
§
§
EVEREST REINSURANCE, HEALTH §
§
§
§
§
§
§

Defendants

150" JUDICIAL DISTRICT

DEFENDANT EVEREST REINSURANCE COMPANY’S
ORIGINAL ANSWER AND AFFIRMATIVE DEFENSES

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW Everest Reinsurance Company (“Everest”) (incorrectly named as
“Everest Reinsurance”), a defendant in the above-entitled and numbered cause, and files its
Original Answer and Affirmative Defenses and, in support thereof, would show as follows:

I. GENERAL DENIAL

As authorized by Tex. R. Civ. P. 92, Everest denies all matters pled by Plaintiffs and

requests that the Court require Plaintiffs to prove the charges and allegations by a preponderance

of the evidence as required by the Constitution and the laws of the State of Texas, as well as

. substantive and procedural laws of the United States, or otherwise, as may be appropriate.

Il. AFFIRMATIVE DEFENSES
1, Plaintiffs’ claims against Everest are barred because the Policy is void and/or
voidable, and therefore there is no coverage provided under the Policy. The Policy is void and/or
voidable as Plaintiffs concealed and/or made misrepresentations in their application for

insurance, upon which Everest relied in issuing the Policy. But for Plaintiffs’ mistepresentations,

Case Number: 2019C101653 Document Type: ENTIRE FILE Page 19 of 32

 
Case 5:19-cv-00232-FB-ESC Document 1-2 Filed 03/08/19 Page 22 of 38

Everest would not have issued the Policy in question under which Plaintiffs now seek coverage.

Accordingly, there is no coverage for the medical costs incurred by Plaintiffs.

  

2. Plaintiffs’ claims against Everest are barred because the Policy sy

  

Plaintiffs as a result of fraudulent misrepresentations made with the intent
sy

Cs, .
benefits. Everest relied upon Plaintiffs’ fraudulent misrepresentations in ung poy

“Rien
for Plaintiffs’ fraudulent misrepresentations, Everest would not have issued the Policy in

question under which Plaintiffs now seek coverage. Accordingly, there is no coverage for the

medical costs incurred by Plaintiffs

3. For further answer and/or in the alternative, should it be necessary, Plaintiffs’
claims are subject to all of the terms, conditions, and limitations contained in the Policy. To that
extent, the Policy contains terms, conditions, and limitations which preclude and/or limit
Plaintiffs’ recovery against Everest in this action; including, but not limited to, the following:

CONSIDERATION - This Certificate is issued in consideration of the statements
made in the Enrollment Form and payment of the initial premium. Coverage is not
provided until the first full premium is paid. The first premium pays for the initial
term of coverage. The initial term of coverage begins at 12:01 A.M., local time on
the Certificate Effective Date at the Insured’s Residence.

Eg * *

IMPORTANT NOTICE CONCERNING STATEMENTS
IN THE ENROLLMENT FORM

Please read the Enrollment Form and all documents attached to this Certificate.
Omissions or misstatements in the Enrollment Form or any attached documents
may cause Us to deny an otherwise valid claim or rescind coverage. Carefully
check all documents. You must advise Our Underwriting Department at the
address or numbers listed above within 10 days of the receipt of this Certificate,
or notice electronically that the Certificate is available, if any information or

medical history is incomplete, incorrect, or has changed since the date of the
Enrollment Form.

 

Defendant Everest’s Original Answer and Affirmative Defenses Page 2 of 6

Case Number: 2019C1l01653 Document Type: ENTIRE FILE Page 20 of 32

 
Case 5:19-cv-00232-FB-ESC Document 1-2 Filed 03/08/19 Page 23 of 38

PART IJ - TERMINATION OF COVERAGE

following:

   

3. The date an Insured performs an act or practice that constitutes fraus’d WSanceceo”
found to have made a misrepresentation of material fact, relating in any
way to the Policy, including claims for benefits under the Policy[.]

* * *

PART VII —- EXCLUSIONS AND LIMITATIONS

Loss caused by, contributed to or resulting from the following is excluded or
otherwise limited as specified:

1. Pre-Existing Conditions:

a. Charges resulting directly or indirectly from a condition for which a
Covered Person received medical treatment, or advice within the 12 month
period immediately preceding such person’s Certificate Effective Date are
excluded for the first 12 months of coverage hereunder.

b. Pre-Existing Conditions includes conditions that produce any symptoms
which would have caused a reasonable prudent person to seek diagnosis,
care or treatment within the 60 month period immediately prior to the
Covered Person’s Certificate Effective Care of coverage under the Policy.

* * *

PART X —- GENERAL PROVISIONS

* * *

Rescission: A misrepresentation or omission in the Enrollment Form or other
documents provided to Us may be the basis for later rescission of all coverage of
all Covered Persons. Rescission voids all coverage as of the Certificate Effective
Date and means that no benefits will be paid to any person for any claim

submitted. We will refund to You premiums paid after deduction for any claims
We paid.

 

Defendant Everest’s Original Answer and Affirmative Defenses Page 3 of 6

Case Number: 2019C101653 Document Type: ENTIRE FILE Page 21 of 32

 
Case 5:19-cv-00232-FB-ESC Document 1-2 Filed 03/08/19 Page 24 of 38

4, For further answer, should it be necessary, Everest asserts that there is no

 

and limitations.

6. For further answer, should it be necessary, Everest asserts that Plaintiffs had a
duty under Texas law to read the Policy and are charged with knowledge of its contents. As
such, Everest asserts that any claim based upon a misrepresentation, inducement, or reliance on a
representation fails as a matter of law, since Plaintiffs are charged with knowledge of contents of
the Policy.

7. For further answer, should it be necessary, Plaintiffs have failed to state a claim
upon which relief can be granted. Specifically, Plaintiffs have failed to sufficient describe a
cause of action under the Texas Deceptive Trade Practices Act and/or the Texas Insurance Code,

8. For further answer, should it be necessary, a bona fide/legitimate dispute exists
precluding Plaintiffs’ recovery of damages under extra-contractual theories including common
law duty of good faith and fair dealing and for violations of the Texas Insurance Code, the Texas
Business and Commerce Code or any other statutory or common law authority.

9. For further answer, should it be necessary, Plaintiffs’ damages, if any, are the
result of the negligence, carelessness, and/or fault on the part of independent contractors and/or
third parties over which Everest had no control. Said negligence, carelessness, and/or

comparative fault on the part of such independent contractors or third parties was either the sole

 

Defendant Everest’s Original Answer and Affirmative Defenses Page 4 of 6

Case Number: 2019C101653 Document Type: ENTIRE FILE Page 22 of 32

 
Case 5:19-cv-00232-FB-ESC Document 1-2 Filed 03/08/19 Page 25 of 38

cause, or in the alternative, proximate cause, and/or a producing cause of the incident made the

(Se pet
basis of the litigation and any alleged damages sought by Plaintiffs. E en OF Bex, of

pect at * oy

   

10. For further answer, should it be necessary, Plaintiffs’ damages¢/ (see

Az:
limited by the amount set forth in the Policy limits of liability. In pric vere

  

direct Plaintiffs’ to the following language contained in the Policy’s sorte Mediéal “
Peace

Insurance Certificate of Coverage:

THIS IS A SHORT TERM MEDICAL INSURANCE PLAN THAT IS NOT
INTENDED TO QUALIFY AS THE MINIMUM ESSENTIAL COVERAGE
REQUIRED BY THE AFFORDABLE CARE ACT (ACA).

* * *

LIMITED BENEFITS, PLEASE READ CAREFULLY.

11. For further answer, should it be necessary, Plaintiffs’ damages, if any, must be
offset by the amount of applicable policy deductibles, retentions and/or any previous payments
made to and/or paid on behalf of Plaintiffs by other third parties, including other insurers.

12. For further answer, should it be necessary, Everest is not liable in whole or in part
for any damages Plaintiffs may have suffered, which Everest denies, because Everest’s actions or
inactions were not a proximate or producing cause of any damages, injury or loss allegedly
suffered by Plaintiffs.

13. Pleading further, if such be necessary, Everest specifically reserves the right to
assert further affirmative defenses as this litigation proceeds.

PRAYER

WHEREFORE, PREMISES CONSIDERED, Everest prays Plaintiffs take nothing by

reason of this suit, and that Everest recovers its costs and for such other and further relief to

which it may show itself to be justly entitled.

 

Defendant Everest’s Original Answer and Affirmative Defenses Page 5 of 6

Case Number: 2019C101653 Document Type: ENTIRE FILE Page 23 of 32

 
Case 5:19-cv-00232-FB-ESC Document 1-2 Filed 03/08/19 Page 26 of 38

Respectfully submitted,

WALKER WILCOX MATOUSEK. ae

  
 

By: /s/ Stephen O. Venable BS
Stephen O. Venable gE
State Bar of Texas LD. #2405 ‘H
1001 McKinney Street, Suite 200@ ° !
Houston, Texas 77002 hy
Telephone: (713) 654-8001
Telecopy: (713) 343-6571
Email: svenable@wwmlawyers.com

ATTORNEYS FOR DEFENDANT EVEREST
REINSURANCE COMPANY

CERTIFICATE OF SERVICE

I hereby certify that I have caused a true and correct copy of the foregoing instrument to
be served upon the following counsel of record herein via the court’s electronic filing and notice
and/or email on this 7 day of March 2019.

/s/ Stephen O. Venable
Stephen O. Venable

 

Defendant Everest’s Original Answer and Affirmative Defenses Page 6 of 6

Case Number: 2019C101653 Document Type: ENTIRE FILE Page 24 of 32

 
Case 5:19-cv-00232-FB-ESC Document 1-2 Filed 03/08/19 Page 27 of 38

EXHIBIT
| >

 
Case 5:19-cv-00232-FB-ESC Document 1-2 Filed 03/08/19 Page 28 of 38

FILED" '

2/19/2019 8:21 AM

Mary Angie Garcia PRIVATE PROCESS
Bexar County District Clerk

Accepted By: Maria Herrera Case Number: 2019-C1-01653 Ell Tes BSE Roe Re lI|

2019CT01653 §00001

STEPHEN GRANT ETAL
VS.

EVEREST REINSURANCE ETAL

(Note: Attached Dooument May Contain Additional Litigants.)

CITATION
"THE STATE OF TEXAS"

Directed To:. EVEREST REINSURANCE

 

BY SERVING ITS REGISTERED AGENT, CORPORATION SERVICE

"You have been sued, You may employ an attorney. If you or your attorney do not file a written answer with the clerk who issued this
citation by 10:00 a.m. on the Monday next following the expiration of twenty days after you were served this CITATION and ORIGINAL
PETITION AND REQUESTS FOR DISCLOSURE , a default judgment may be taken against you." Said ORIGINAL PETITION AND
REQUESTS FOR DISCLOSURE. was filed on the 26th day of January, 2019,

ISSUED UNDER MY HAND AND SEAL OF SAID COURT ON THIS 31ST DAY OF JANUARY A.D., 2019.
Mary Angie Garcia

 

CASSANDRA PRUSKI ve
ATTORNEY FOR PLAINTIFF Bexar County District Clerk
777 E SONTERRA BLVD 320 101 W. Nueva, Suite 217

SAN ANTONIO, TX 78258-4246 San Antonio, Texas 78205 .

 

By: Adrianna Cardenas, Deputy

 

 

STEPHEN GRANT ETAL Case Number: 2019-CI-01653

 

 

 

 

 

VS Officer's Return Court: 150th Judicial District Court
EVEREST REINSURANCE ETAL
{ received this CITATION on at oclock ___M, and.( ) executed it by delivering a copy of the CITATION with allached ORIGINAL PETITION AND
REQUESTS FOR DISCLOSURE the dafe of delivery endorsed on il fo the defendant, in person on the

: al dclock _oM. at: or (  ) not executed because -
Fees: Badge/PPS #: Date certification expires:

 

 

County, Texas

 

By:

 

 

OR: VERIFICATION OF RETURN (If not served by a peace officer) SWORN TO THIS

AFFIDAVIT ATTACHED NOTARY PUBLIC, STATE OF =

OR: My name is : , My date of birth is ; and my address is
— County. :

 

  
    

I declare under penalty of perjury that the foregoing is true and correot. Executed in

oath Nene meets Ser =eS=pooummeht Type: ENTRERLE age ere

 

 

Declarant —
RETURN TO COURT (DK002)
Case 5:19-cv-00232-FB-ESC Document 1-2 Filed 03/08/19 Page 29 of 38

NO. 2019C101653

. STEPHEN GRANT-AND
MARY GRANT
. Plaintiff,

Vv.

EVEREST REINSURANCE,

HEALTH PLAN INTERMEDIARIES

HOLDINGS, LLC D/B/A HEALTH

INSURANCE INNOVATIONS AND

ALLIED NATIONAL, INC.
Defendants.

 

<QD COD CGP GOD 6OI SOD 6G? GO? LO? 6G? 6G? (G7

. BEXAR COUNTY, TEXAS

AFFIDAVIT OF SERVICE

STATE OF TEXAS §
- COUNTY OF BEXAR §

On this day personally appeared Josh Canty, personally known to me, who being by me first duly
sworn, deposed and stated under oath:

“My name is Josh Canty. Iam a process server in the State of Texas. My Process Service Number
is 12802. My license expires on 7/31/2020. My business address is 903 Isom Road, San Antonio, Texas
78216, United States of America, I am not less than eighteen years of age. I have personal knowledge of
the facts contained herein and I swear they are true and correct. I am neither a party to, nor interested in
the outcome of the above-styled cause. I am authorized by the State of Texas to execute citations, writs
and notices of the court, and to make due return thereof.

“The following came to hand on January 29, 2019 at 1:16 P.M, for delivery to Defendant,
EVEREST REINSURANCE COMPANY: Citation and Plaintiffs’ Original Petition and Requests Sor
Disclosure (herein referred to as “Sérvicé Documenits”). ~ -

“After first noting the date and time the process ‘was received for service, service was executed on
February 8, 2019, by delivery to Defendant through its Registered Agent of Service, Corporation Service,
211 E. 7 Street, Suite 620, Austin, Texas 78701-3218, by Certified Mail/Return Receipt Requested No. 7018
1130 0000 1480 8994, a true copy of thie Service Documents. A true and correct copy of the Return Receipt
for Delivery, PS Form 3811 (Greeri Card) signed received (Ex. “A”) is attached hereto and incorporated
herein, 4

“Further, affiant sayeth not.”

TO WHICH WITNESS my hand on February 18,2019,

 

 

_Josh Canty, /fiant NU 7

SUBSCRIBED and SWORN -to before me on February 18, 2019.

 

 

 

Case Number: 2019Cl ea, KELLY FOLAND Docufhent Type: et REF Page 27 of 32
se sees otary Public, State of Texas yl QO
pete naes Comm: Expires 01-26-2021 1) Nonaky Ao STATE OF TEXAS

Notary ID 10491292

 
Case 5:19-cv-00232-FB-ESC Document1-2 Filed 03/08/19

Case Number: 2019C101653

  

 

 
  
 
 

Aaturn Recelpt (iardeopy)
C) Ratu Reestpt (loctronta) $__
LE) Certited Mail Resttioted Gotvery
(C1 Adutt Signature Required $
CAdutt Reatdoted Dallvery §
Postage

 

  

* Service
211 E 7th St., Ste. 620

  
   
 

70148 1130 OO00 1480 8994

extea Services & Feaa (chibok bor, acid fee’ as appropriate)
$

 

 

 

 

* Austin, Texas 78701-3218

Lacan rand ia Meee ae

 

Everest Reinsurance Company
j Registered Agent, Corporation

 

 

Page 30 of 38

        
    
 

 

    

 

 

Registered Agent, Corporation

Service
211 E 7th 8t., Ste. 620
Austin, Texas 78701-3218

 

 

 

 

 

 

EXHIBIT "A"

Document Type: ENTIRE FILE

 

Page 28 of 32

 
Case 5:19-cv-00232-FB-ESC Document 1-2 Filed 03/08/19 Page 31 of 38

EXHIBIT
F

 
Case 5:19-cv-00232-FB-ESC Document 1-2 Filed 03/08/19 Page 32 of 38

PRIVATE PROCESS

Case Number: 2019-Cl-01683 lll HE ECE |||

2019C161663 S66002

STEPHEN GRANT ETAL
VS,

EVEREST REINSURANCE ETAL

(Note:Attached Document Hay Contain Additional Litigants.)

CITATION
"THE STATE OF TEXAS”

Directed To; ~HEALTH PLAN INTERMEDIARIES HOLDINGS LLC DBA HEALTH INSURANCE
INNOVATIONS
BY SERVING THE COMMISSIONER OF INSURANCE

 

“You have been sued, You may employ an attorney. If you or your attorney do not file a written answer with the clerk who issued this
citation by 10:00 a.m. on the Monday next following the expiration of twenty days after you were served this CITATION and ORIGINAL

PETITION REQUESTS FOR DISCLOSURE , a default judgment may be taken against you.” Said ORIGINAL PETITION REQUESTS FOR
DISCLOSURE was filed on the 25th day of January, 2019.

ISSUED UNDER MY HAND AND SEAL OF SAID COURT ON THIS 31ST DAY OF JANUARY A.D., 2019.

 

CASSANDRA PRUSKI Mary Angie Garcia
ATTORNEY FOR PLAINTIFF Bexar County District Clerk
777 E SONTERRA BLVD 320 101 W. Nueva, Suite 217

SAN ANTONIO, TX 78258-4246 San Antonio, Texas 78205

Eooie coon EH

 

By: Adnanna Cardenas, Deputy

 

 

 

 

 

 

 

STEPHEN GRANT ETAL . ' Case Number: 2019-CI-01653

vs Officer's Return Court: 186th Judicial District Court

EVEREST REINSURANCE ETAL

| received this CITATION on al o'clock __M, and ) executed it by delivering a copy of the CITATION with attached ORIGINAL PETITION

REQUESTS FOR DISCLOSURE the date of delivery endorsed on it to the defendant, in person on the
at dclock _oM, att or { } nol executed because

Faas: Badge/PPS #: Date certification expires:

County, Texas

 

By:

 

OR: VERIFICATION OF RETURN (If not served by a peace officar) SWORN TO THIS

 

 

NOTARY PUBLIC, STATE OF TEXAS

OR: Hy name is . my date of birth is, and my address is
County.

 

 

I declare under penalty of perjury that the foregoing is true and correct. Executed in

County, State of Texas, on
the 20

day of, . .
Case Number: 2019C101653 Document Type: ENTIRE FILE Page 29 of 32

 

 

Declarant

FILE COPY (0802)
NOCTIMENT AQOARROMN AQ TTT AanD

 
Case 5:19-cv-00232-FB-ESC Document 1-2 Filed 03/08/19 Page 33 of 38

EXHIBIT

 
Case 5:19-cv-00232-FB-ESC Document 1-2 Filed 03/08/19 Page 34 of 38

'

PRIVATE PROCESS

Case Number: 2019-Cl-01653 Bll EE Per a |||

2619CT916653 so0ed4

STEPHEN GRANT ETAL
VS.

EVEREST REINSURANCE ETAL

(Note: Attached Document May Contain Additional Litigants.)

CITATION
"THE STATE OF TEXAS’
Directed To: HEALTH PLAN INTERMEDIARIES HOLDINGS LLC DBA HEALTH INSURANCE
INNOVATIONS

BY SERVING THE COMMISSIONER OF INSURANCE

 

15438 N FLORIDA AVE STE 201
TAMPA FL. 33613

"You have been sued. You may employ an attorney. If you or. your attorney do not file a written answer with the clerk who issued this
citation by 10:00 a.m, on the Monday next following the expiration of twenty days after you were served this CITATION and ORIGINAL
PETITION AND REQUESTS FOR DISCLOSURE , a default judgment may be taken against you." Said ORIGINAL PETITION AND
REQUESTS FOR DISCLOSURE was filed on the 25th day of January, 2019.

ISSUED UNDER MY HAND AND SEAL OF SAID COURT ON THIS 22ND DAY OF FEBRUARY A.D., 2019.
Mary Angie Garcia

 

CASSANDRA PRUSK! ae
ATTORNEY FOR PLAINTIFF Bexar County District Clerk
777 E SONTERRA BLVD 320 101 W. Nueva, Suite 217

SAN ANTONIO, TX 78258-4246

Mid O-AXR=}S

San Antonio, Texas 78205

 

By: Adrianna Cardenas, Deputy

 

 

 

 

 

 

STEPHEN GRANT ETAL ’ 1g Case Number: 2619-C1-01653

vs Officer's Return Court: 158th Judicial District Court

EVEREST REINSURANCE ETAL

| raceived this CITATION on at o'clock __M. and:( } executed it by delivering a copy of the CITATION with attached ORIGINAL PETITION AND

REQUESTS FOR DISCLOSURE the date of delivery endorsed on it to the defendant, , In petson on the
at o'clock oN. at: or ( } not executed because

Fees: Badge /PPS #: Date certification expires:

County, Texas

 

By:

 

OR: VERIFICATION OF RETURN (If not served by a peace officer) SWORN TO YHIS

 

 

NOTARY PUBLIC, STATE OF TEXAS

OR: My name is , my date of birth ig sand my address is
County,

 

I declare under penalty of perjury that the foregoing is true and correct, Executed in

th d. f , 20
Case Number: 201T9CIUTESS

County, State of Texas, on

 

Document Type: ENTIRE FILE Page 31 of 32

 

Deolarant

FILE COPY (0K062)
NOCTIMENT SCANNEN AQ WT.RN

 
Case 5:19-cv-00232-FB-ESC Document 1-2 Filed 03/08/19 Page 35 of 38

EXHIBIT
H

 
Case 5:19-cv-00232-FB-ESC Document 1-2 Filed 03/08/19 Page 36 of 38

PRIVATE PROCESS

Case Number: 2019-Cl-01653 Bt et ES | |||

2819CIG1653 $90863

STEPHEN GRANT ETAL
Vs.
EVEREST REINSURANCE ETAL

{Hlote:Attached Document May Contain Additional Litigants.)

CITATION
"THE STATE OF TEXAS?

Directed To: ALLIED NATIONAL INC
BY SERVING THE COMMISSIONER OF INSURANCE

 

"You have been sued, You may employ an attorney. If you or your attorney do not file a written answer with the clerk who issued this
citation by 10:00 a.m. on the Monday next following the expiration of twenty days after you were served this CITATION and ORIGINAL
PETITION AND REQUESTS FOR DISCLOSURE , a default judgment may be taken against you." Said ORIGINAL PETITION AND
REQUESTS FOR DISCLOSURE was filed on the 25th day of January, 2019,

ISSUED UNDER MY HAND AND SEAL OF SAID COURT ON THIS 31ST DAY OF JANUARY A.D., 2019.

Mary Angie Garcia -

 

CASSANDRA PRUSKI a
ATTORNEY FOR PLAINTIFF Bexar County District Clerk
777 E SONTERRA BLVD 320 101 W. Nueva, Suite 217

SAN ANTONIO, TX 78258-4246 San Antonio, Texas 78205

Foost Geun I-14

 

By: Adrianna Cardenas, Deputy

 

 

 

STEPHEN GRANT ETAL ' Case Number: 2019-C1-61653

VS Officer's Return Court: 150th Judicial District Court

EVEREST REINSURANCE ETAL ;

| received this CITATION on al o'clock ___M, and:(_ ) executed il by delivering a copy of the CITATION with allached ORIGINAL PETITION AND

REQUESTS FOR DISCLOSURE he dale of delivery endorsed on il to the defendant, , in person on the
al o'clock _oM, at: or (= =} not exeguied — because

 

 

 

 

Fees; Badge/PPS #;__ «Date cortification expires:

 

County, Texas
By:

 

OR: VERIFICATION OF RETURH (If not served by a peace officer) SWORH TO THIS

 

 

NOTARY PUBLIC, STATE OF TEXAS

OR: Hy name is

 

my date of birth fg 00, and my address is
County.

 

I declare under panalty of perjury that the foregoing is trua and correct, Executed in County, State of Texas, on
the _ ss day «of 26.

Case Number: 2019C101653 ‘ Document Type: ENTIRE FILE Page 30 of 32

Declarant

 

FILE COPY (DKe02)
DAATTRAGDATM GORA AOA Tarr omn

 
Case 5:19-cv-00232-FB-ESC Document 1-2 Filed 03/08/19 Page 37 of 38

EXHIBIT
I

 
Case 5:19-cv-00232-FB-ESC Document 1-2 Filed 03/08/19 Page 38 of 38

PRIVATE PROCESS

Case Number: 2019-C1-01653. lll FS Ee Pes ae III

2619C101653 800605

STEPHEN GRANT ETAL
VS.
EVEREST REINSURANCE ETAL.

(Note:Attached Document Hay Contain Additional Litigants.)

CITATION
"THE STATE OF TEXAS"

Directed To; ~ALLIED NATIONAL INC
BY SERVING THE COMMISSIONER OF INSURANCE

 

PO BOX 29189
KANSAS CITY MO 64152

"You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the clerk who-issued this
citation by 10:00 a.m. on the Monday next following the expiration of twenty days after you were served this CITATION and ORIGINAL
PETITION AND REQUESTS FOR DISCLOSURE , a default judgment may be taken against you." Said ORIGINAL PETITION AND
REQUESTS FOR DISCLOSURE was filed on the 25th day of January, 2019.

ISSUED UNDER MY HAND AND SEAL OF SAID COURT ON THIS 22ND DAY OF FEBRUARY A.D., 2019.

 

CASSANDRA PRUSKI Mary. Angie Garcia
ATTORNEY FOR PLAINTIFF Bexar County District Clerk
777 E SONTERRA BLVD 320 101 W. Nueva, Suite 217

SAN ANTONIO, TX 78288-4246 San Antonio, Texas 78205

By: Adrianna Cardenas, Deputy

 

 

 

 

 

 

 

STEPHEN GRANT ETAL 1g Case Number: 2619-CI-01653

VS Officer's Return Court: 150th Judicial District Court

EVEREST REINSURANCE ETAL

| secelved this CITATION on al O'clock _M, and{ ) executed it by delivering a copy of the CITATION with atlached ORIGINAL PETITION AND

REQUESTS FOR DISCLOSURE the date of delivery endorsed on it lo the dafendant, ia person on the
al o'clock «= LM. oat: or ( ) not execuied because

Fees: Badge/PPS #: Date certification expires:

 

County, Texas
By:

 

OR: VERIFICATION OF RETURN (If not served by a peace officer) SWORN TO THIS

 

 

NOTARY PUBLIC, STATE OF TEXAS

OR: My name is , my date of birth is
. County,

ee Nd MY Address 1S

 

I declare under. penalty of perjury that the foregoing is true and correct. Executed in County, State of Texas, on
20

th di f. ‘ .
Case Number 2019CI01653 Document Type: ENTIRE FILE Page | of 32

 

Declarant

FILE COPY (DKG02)
NOCTIMENT AOANATN AG BTrTEN

 
